       Case 1:20-cv-00392 ECF No. 1 filed 05/06/20 PageID.1 Page 1 of 28




              IN THE UNITED STATES DISTRICT COURT
             FOR THE WESTERN DISTRICT OF MICHIGAN
                       SOUTHERN DIVISION


WORD OF FAITH CHRISTIAN                         VERIFIED COMPLAINT
CENTER CHURCH, a Michigan
Ecclesiastical Corporation;                     FILE NO.:
KEITH BUTLER, an Individual and
Bishop of WOFCCC; TIM SCHMIG,
D.Litt., an Individual; WHOLE LIFE
CHURCH, a Michigan Ecclesiastical
Corporation; CHUCK VIZTHUM,
an Individual and Pastor of Whole
Life Church, NORTHERN MICHIGAN
BAPTIST BIBLE CHURCH, a Michigan
Non-Profit Corporation; STANLEY
CHATFIELD, III, an Individual and
Pastor of NMBBC,

                        Plaintiffs,
-vs-

GRETCHEN WHITMER, Governor
of the State of Michigan,

                        Defendant.
                                          /

David A. Kallman         (P34200)               Tracey Lee        (P52444)
Stephen P. Kallman       (P75622)               Attorney for Plaintiffs
Jack C. Jordan           (P46551)               WOFCCC and Keith Butler
Erin Mersino             (P70886)               20000 W. Nine Mile Rd.
GREAT LAKES JUSTICE CENTER                      Southfield, MI 48075
Attorneys for Plaintiffs                        Phone: (248) 353-3476
5600 W. Mount Hope Hwy.
Lansing, MI 48917
Phone: (517) 322-3207

                                      1
        Case 1:20-cv-00392 ECF No. 1 filed 05/06/20 PageID.2 Page 2 of 28




       NOW COME the above-named Plaintiffs, by and through their undersigned

counsel, and together bring this Verified Complaint against the above-named

Defendant, her agents, and successors in office, and in support thereof allege the

following upon information and belief:

                                  INTRODUCTION

       1.    The First Amendment protects Plaintiffs’ free exercise of religion and

the freedom to assemble against unwarranted government intrusion (U.S. Const.,

Am. I).

       2.    The Michigan Constitution also protects the religious rights of the

people and the freedom to associate and assemble against unwarranted government

intrusion (Const. 1963, art. I, §§ 3, 4, and 5).

       3.    Another foundational core of our Constitutional Republic is that the

true meaning of the Separation of Powers Doctrine is that the whole power of one of

the branches of government should not be exercised by the same hands which

possess the whole power of either of the other departments, and that such exercise

of the whole would subvert the principles of a free Constitution (Const. 1963, art.

III, § 2).

       4.    Both the United States and Michigan Constitutions protect Plaintiffs’

rights to due process under the law (U.S. Const., Am. XIV; Const. 1963, art. I, § 17).

                                            2
       Case 1:20-cv-00392 ECF No. 1 filed 05/06/20 PageID.3 Page 3 of 28




      5.     This complaint arises because Defendant unilaterally, without legal

authority, and without the statutorily required extension approval from the Michigan

Legislature, issued numerous Executive Orders (EO) on April 30, 2020 and May 1,

2020 (EOs 2020-65 through 71).

      6.     Paragraph 2 of EO 2020-70 specifically states, “all individuals

currently living within the State of Michigan are ordered to stay at home or at their

place of residence. … all public and private gatherings of any number of people

occurring among persons not part of a single household are prohibited.”

      7.     EO 2020-70 continues to prohibit gatherings of two or more

individuals, including at churches, thereby denying them the ability to hold worship

services and otherwise carry out their ministry functions until May 28, 2020.

      8.     While EO 2020-70 states that “neither a place of religious worship nor

its owner is subject to penalty under section 20 of this order for allowing religious

worship at such place,” nothing in this provision applies to individuals attending a

place or worship as clergy or congregants and does not apply to Plaintiffs.

      9.     A promise to not subject a geographic location or its “owner” to the

criminal penalty under EO 2020-70 merely adorns the constitution with a fig leaf

and does not protect individuals or change the clear language of the order prohibiting

any religious services or other ministry functions at a church or religious


                                          3
       Case 1:20-cv-00392 ECF No. 1 filed 05/06/20 PageID.4 Page 4 of 28




organization.

      10.    Relevant to this lawsuit, none of Defendant’s exceptions to the stay-at-

home order listed in EO 2020-70 apply to Plaintiffs.

      11.    Plaintiffs are entitled to a declaratory ruling and injunctive relief to

protect their constitutional and statutory rights to meet and otherwise freely exercise

their religious conscience.

      12.    This case seeks to protect and vindicate statutory and fundamental

constitutional rights. Plaintiffs bring this civil rights action under the First and

Fourteenth Amendments to the United States Constitution and 42 U.S.C. § 1983,

and for other statutory and constitutional violations, challenging Defendant’s EOs,

acts, policies, and regulations which deprive Plaintiffs of their rights.

      13.    As set forth in this Complaint, Defendant’s EOs, acts, policies, and

regulations are the cause of, and the moving force behind, the statutory and

constitutional violations in this case.

      14.    Plaintiffs bring this action for these express purposes:

      A.     for a declaration that Defendant’s EOs, acts, policies, and regulations

             since April 30, 2020, are unconstitutional and violate clearly

             established laws;

      B.     for a declaration that the Emergency Powers Act and the Emergency


                                           4
       Case 1:20-cv-00392 ECF No. 1 filed 05/06/20 PageID.5 Page 5 of 28




            Management Act are unconstitutional, both facially and as applied;

      C.    for injunctive relief prohibiting enforcement of the EOs referenced

            above, including issuance of any future EOs decreed by Defendant

            without Legislative approval; and

      D.    for an award of Plaintiffs’ reasonable costs of litigation, including

            attorneys’ fees and costs, pursuant to 42 U.S.C. § 1988 and other

            applicable law.

                         JURISDICTION AND VENUE

      15.   This action arises under the Constitution and laws of the United States.

Jurisdiction is conferred on this Honorable Court pursuant to 28 U.S.C. §§ 1331 and

1343, and 42 U.S.C. §§ 1983 and 1988, and other Federal and State laws and

regulations, to redress violations of federal statutes and state law.

      16.   This Honorable Court has jurisdiction pursuant to Article III of the

United States Constitution, 28 U.S.C. §1331 and 28 U.S.C. §1343. Declaratory

relief is authorized pursuant to 28 U.S.C. §§ 2201 and 2202.

      17.   This Honorable Court has supplemental jurisdiction regarding the

remaining state claims pursuant to 28 U.S.C. § 1367, because the state claims arise

out of the same nexus of facts and events.

      18.   Plaintiffs’ claims for declaratory and injunctive relief are authorized by


                                         5
        Case 1:20-cv-00392 ECF No. 1 filed 05/06/20 PageID.6 Page 6 of 28




28 U.S.C. §§ 2201 and 2202, by Rules 57 and 65 of the Federal Rules of Civil

Procedure, and by the general legal and equitable powers of this Honorable Court.

        19.   Venue is proper under 28 U.S.C. § 1391(b) because all events giving

rise to Plaintiffs’ claims occurred in the state of Michigan. Further, Defendant and

her office are located in Lansing, Ingham County, Michigan which is in the United

States District Court, Western District of Michigan.

                                    PARTIES

        20.   Word of Faith Christian Center Church (WOFCCC) is a Michigan non-

profit corporation located in Southfield, Michigan and is a church that operates

Christian churches and Bible Training Centers throughout the United States, States,

Africa, Europe, as well as Michigan. WOFCCC has continuously operated as a

Christian church since 1979.

        21.   Bishop Keith Butler is a Christian individual who resides in Oakland

County, State of Michigan and is the pastor of WOFCCC.

        22.   Dr. Tim Schmig is a Christian individual who resides in Shiawassee

County, State of Michigan.

        23.   Whole Life Church is a Michigan ecclesiastical corporation located in

St. Joseph County, State of Michigan, and has operated as a Christian church since

1995.


                                         6
       Case 1:20-cv-00392 ECF No. 1 filed 05/06/20 PageID.7 Page 7 of 28




      24.    Pastor Chuck Vizthum is a Christian individual who resides in St.

Joseph County, State of Michigan and is the pastor of Whole Life Church.

      25.    Northern Michigan Baptist Bible Church is a Michigan non-profit

corporation located in Cheboygan County, State of Michigan, and has operated as a

Christian church since 1955.

      26.    Stanley Chatfield, III is a Christian individual who resides in

Cheboygan County, State of Michigan and is the pastor of Norther Michigan Baptist

Bible Church.

      27.    All Plaintiffs are located in the State of Michigan and are subject to the

prohibitions and penalties contained in Defendant’s EOs.

      28.    Gretchen Whitmer is the duly elected Governor of the State of

Michigan and is being sued solely in her capacity as governor.

                            GENERAL ALLEGATIONS

      29.    An actual and present controversy exists between the parties.

      30.    The issues raised in this Complaint are not rendered moot if any

emergency EOs are removed, modified, or rescinded before the Court issues a final

judgment. The issues presented are capable of repetition and must not be permitted

to evade judicial review.

      31.    In response to the COVID-19 virus pandemic, Defendant declared a


                                          7
       Case 1:20-cv-00392 ECF No. 1 filed 05/06/20 PageID.8 Page 8 of 28




state of emergency on March 10, 2020 (EO 2020-4), pursuant to MCL 30.403 and

MCL 10.31, and subsequently issued, through April 30, 2020, an additional sixty

EOs.

       32.   Once a governor declares a state of emergency or disaster, MCL

30.403(3 and 4) grants Defendant the exclusive authority to issue EOs for 28 days

without legislative approval.

       33.   After 28 days, Defendant is required to obtain approval from the

Legislature to extend the state of emergency and any EOs issued pursuant to the

emergency.

       34.   Defendant requested an extension from the Legislature and on April 7,

2020, she was granted an extension of the state of emergency through April 30, 2020.

       35.   On April 24, 2020, Defendant issued several EOs without legislative

approval that were set to expire on May 15, 2020, a date beyond the extension

previously granted by the Legislature.

       36.   Defendant unilaterally asserted that these new EOs were effective

through May 15, 2020, despite the lack of the statutorily required Legislative

extension to that date.

       37.   On April 30, 2020, the Legislature refused to extend the state of

emergency.


                                         8
        Case 1:20-cv-00392 ECF No. 1 filed 05/06/20 PageID.9 Page 9 of 28




       38.    Because no extension was granted by the Legislature, Defendant had a

clear legal duty and was expressly required by MCL 30.403 to “issue an Executive

Order or proclamation declaring the state of emergency terminated.”

       39.    Defendant issued EO 2020-66 rescinding her prior declarations of a

state of emergency and state of disaster.

       40.    However, without any statutory or constitutional authority, Defendant

immediately thereafter decreed, and is now attempting to enforce, new EOs issued

unilaterally on and after April 30, 2020.

       41.    Despite the Legislature’s refusal to extend the state of emergency,

Defendant is now enforcing illegal and unauthorized EOs.

       42.    All citizens and churches in Michigan are subject to the requirements

and penalties of Defendant’s unlawful EOs.

       43.    Without legislative approval, Defendant does not have authority to

issue or enforce any emergency EOs after April 30, 2020.

       44.    Defendant’s unlawful actions enforced under color of state law violate

Plaintiffs’ rights.

       45.    If Plaintiffs’ requested relief is not granted, then they are subject to the

criminal penalties imposed by Defendant’s EOs and to the continued violation of

their First Amendment and Michigan Constitutional rights to freely exercise their


                                            9
      Case 1:20-cv-00392 ECF No. 1 filed 05/06/20 PageID.10 Page 10 of 28




religious beliefs and to freely associate and assemble.

      46.    Beginning in May 2020, Plaintiff WOFCCC plans to hold in-person

church services in addition to maintaining its live-stream options.

      47.    In WOFCCC’s 4,000 seat auditorium and using safety precautions,

such as holding multiple services that will allow six-feet distancing between

individuals and families, requiring masks and gloves to be worn, and utilizing other

safety measures for physical distancing, they plan to hold each in-person service

with a worship team, band, choir, pastor, congregants, employees, and volunteers.

For the foreseeable future, Plaintiff’s safety plan includes, but is not limited to, the

following precautions:

      A.     Prior to and following the in-person service, the facility will be deep

             cleaned;

      B.     Individuals will be advised that services will continue to be live-

             streamed to allow them to stay at home in order to virtually attend

             services;

      C.     Attendees will be advised to perform temperature checks at home on

             all attendees prior to attending service. Individuals that are ill or have

             fevers are not to attend;

      D.     High-risk individuals will be advised not to attend the in-person


                                          10
      Case 1:20-cv-00392 ECF No. 1 filed 05/06/20 PageID.11 Page 11 of 28




             service;

      E.     Attendees will be advised to bring their own masks;

      F.     Attendees will be advised not to engage in hand shaking or other

             physical contact;

      G.     Hand sanitizer will be available for use throughout the facility;

      H.     The in-person service will be limited to 600 individuals in a space that

             has a capacity for 4000 individuals;

      I.     Co-habitating family units may sit closer together, but otherwise

             physical distancing will be used;

      J.     Reduced points of entry and exits will be implemented;

      K.     Ventilation will be increased as much as possible, opening windows

             and doors, as weather permits;

      L.     These procedures will be communicated to church members in advance

             of services; and

      M.     Offering plates will not be passed down the aisles during services.

      48.    Beginning in May 2020, Plaintiffs Whole Life Church and Northern

Michigan Baptist Bible Church also plan to hold in-person church services, in

addition to maintaining its live-stream options, based upon similar protocols as listed

above.


                                          11
      Case 1:20-cv-00392 ECF No. 1 filed 05/06/20 PageID.12 Page 12 of 28




       49.    Beginning in May 2020, all individual Plaintiffs plan to attend in-

person church services at their church, based upon similar protocols as listed above.

                      COUNT I - FREE EXERCISE OF RELIGION
                       (First Amendment; 42 U.S.C. § 1983)

       50.     Plaintiffs hereby incorporate by reference paragraphs 1 through 49 as

if fully restated herein.

       51.     Under the Free Exercise Clause of the First Amendment of the U.S.

Constitution, government must not make a law “prohibiting the free exercise” of

religion.

       52.    By reason of the aforementioned unlawful actions of Defendant being

enforced under color of state law, Defendant substantially interfered with and

deprived Plaintiffs of their right to the free exercise of religion in violation of the

First Amendment as applied to the states and their political subdivisions under the

Fourteenth Amendment to the United States Constitution and 42 U.S.C. § 1983.

       53.    By prohibiting and punishing Plaintiffs’ gathering for their religious

services to exercise their religious conscience and beliefs, Defendant violates

Plaintiffs’ First Amendment right to the free exercise of religion.

       54.    Defendant’s conduct violates Plaintiffs’ constitutional right to the free

exercise of religion. Plaintiffs’ compliance with their sincerely held religious beliefs

is a religious exercise.

                                          12
      Case 1:20-cv-00392 ECF No. 1 filed 05/06/20 PageID.13 Page 13 of 28




      55.    Defendant’s actions injure Plaintiffs by violating their constitutional

rights through threat of prosecution and sanction by the state for failure to comply

with Defendant’s new EOs.

      56.    Defendant’s Executive Orders, acts, policies, and regulations further no

compelling governmental interest.

      57.    Defendants’ Executive Orders, acts, policies, and regulations fail to

provide the least restrictive means of furthering any state interest and are not

narrowly tailored.

      58.    Defendant’s EOs are not neutral or generally applicable as they deny

Plaintiffs the ability to join together in-person to engage in prayer and to discuss

religious matters, while at the same time providing other individuals or entities the

ability to meet regarding non-religious matters.

      59.    Defendant’s EOs are not generally applicable because they grant local

authorities unbridled discretion, enforced via an individualized subjective

assessment, to prohibit Plaintiff’s religious exercise while permitting other

individuals or entities to engage in non-religious practices.

      60.    As a direct and proximate result of Defendants’ violation of the First

Amendment, Plaintiffs have suffered, and will continue to suffer, irreparable harm,

including the loss of their fundamental constitutional rights, entitling them to


                                          13
      Case 1:20-cv-00392 ECF No. 1 filed 05/06/20 PageID.14 Page 14 of 28




declaratory and injunctive relief.

        COUNT II – FREEDOM OF EXPRESSION /ASSOCIATION/ASSEMBLY
                   (First Amendment; 42 U.S.C. § 1983)

       61.    Plaintiffs hereby incorporate by reference paragraphs 1 through 60 as

if fully restated herein.

       62.    The First Amendment to the U.S. Constitution prohibits government

laws that abridge the right to freedom of expression, association, and assembly.

       63.    Plaintiffs are like-minded Christians, who engage in expressive

association and assemblies, and they desire to engage in religious expression and

activities.

       64.    By reason of the aforementioned unlawful actions of Defendant being

enforced under color of state law, Defendant substantially interfered with and

deprived Plaintiffs of their right to freedom of expression/association/assembly in

violation of the First Amendment, as applied to the states and their political

subdivisions under the Fourteenth Amendment to the United States Constitution and

42 U.S.C. § 1983.

       65.    By punishing Plaintiffs’ expression, association, and assembly,

Defendant violates Plaintiffs’ First Amendment rights by denying them the right to

meet and freely express their religious beliefs.

       66.    Defendant’s actions injure Plaintiffs by violating their constitutional

                                          14
      Case 1:20-cv-00392 ECF No. 1 filed 05/06/20 PageID.15 Page 15 of 28




rights through threat of prosecution and sanction by the state for failure to comply

with Defendant’s new EOs.

       67.    Defendant’s Executive Orders, acts, policies, and regulations further no

compelling governmental interest.

       68.    Defendants’ Executive Orders, acts, policies, and regulations fail to

provide the least restrictive means of furthering any State interest and are not

narrowly tailored.

       69.    As a direct and proximate result of Defendants’ violation of the First

Amendment, Plaintiffs have suffered, and will continue to suffer, irreparable harm,

including the loss of their fundamental constitutional rights, entitling them to

declaratory and injunctive relief.

                  COUNT III – PROCEDURAL DUE PROCESS
      (Fourteenth Amendment; 42 U.S.C. § 1983; Michigan Constitution)

       70.    Plaintiffs hereby incorporate by reference paragraphs 1 through 69 as

if fully restated herein.

       71.    The Due Process Clause of the Fourteenth Amendment to the U.S.

Constitution provides that no State can “deprive any person of life, liberty, or

property, without due process of law.” U.S. Const. Am. XIV. The Michigan Due

Process Clause also protects Plaintiffs’ rights. Const. 1963, art I, § 17.

       72.    The Due Process Clause prohibits the State from depriving Plaintiffs of

                                          15
      Case 1:20-cv-00392 ECF No. 1 filed 05/06/20 PageID.16 Page 16 of 28




liberty interests without providing process before or after the deprivation occurred.

      73.    Plaintiffs have liberty interests protected by the Due Process Clause as

outlined above.

      74.    Defendant deprived Plaintiffs of these protected interests.

      75.    Defendant did not afford Plaintiffs adequate procedural rights before or

after the depravation.

      76.    Plaintiffs have a protected liberty interest in the right to live without

arbitrary governmental interference with their liberty interests.

      77.    Plaintiffs’ liberty interest includes the ability to worship God according

to the dictates of their own consciences.

      78.    The EOs substantially infringed, and continue to substantially infringe

upon, Plaintiffs’ liberty interests including:

      A.     First Amendment right to the free exercise of religion;

      B.     First Amendment right to engage in expression/association/assembly,

             including the ability to attend church, visit fellow Christians, and

             engage in communal worship; and

      C.     the right to engage in intrastate travel to visit family and friends, to go

             to church, and to meet with fellow Christians.

      79.    Defendant failed to provide any procedural due process before issuing


                                            16
      Case 1:20-cv-00392 ECF No. 1 filed 05/06/20 PageID.17 Page 17 of 28




her EOs, nor do the EOs provide any mechanism for post-deprivation review.

      80.    Plaintiffs assert that Defendant’s EOs are unconstitutionally vague

under the void-for-vagueness doctrine pursuant to the Due Process Clauses of

Fourteenth Amendment of the U.S. Constitution and Article I, Section 17 of the

Michigan Constitution.

      81.    Criminal laws must be written with sufficient precision and clarity so

that ordinary people can understand what conduct is prohibited.

      82.    The law must be written in a way that discourages arbitrary, capricious,

or discriminatory enforcement.

      83.    Defendant’s emergency EOs state that they carry the force of law and

a willful violation of the EOs is punishable as a crime.

      84.    No reasonable person can read these EOs and properly understand what

conduct is or is not prohibited.

      85.    As a direct and proximate cause of the failure to provide any pre- or

post-deprivation process and because the EOs are void for vagueness, Plaintiffs have

suffered and are suffering prejudice from the aforementioned infringements on their

liberty interests under threat of criminal and civil sanctions.

      86.    Plaintiffs seek a declaratory judgment that Defendants’ EOs are

unlawful and further request an injunction against future infringements of their


                                          17
      Case 1:20-cv-00392 ECF No. 1 filed 05/06/20 PageID.18 Page 18 of 28




rights.

                  COUNT IV – SUBSTANTIVE DUE PROCESS
      (Fourteenth Amendment; 42 U.S.C. § 1983; Michigan Constitution)

          87.   Plaintiffs hereby incorporate by reference paragraphs 1 through 86 as

if fully restated herein.

          88.   The Due Process Clause of the Fourteenth Amendment to the U.S.

Constitution provides that no State can “deprive any person of life, liberty, or

property, without due process of law.” U.S. Const., Am. XIV. The Michigan Due

Process Clause also protects Plaintiffs’ rights. Const. 1963, art I, § 17.

          89.   The substantive component of the Due Process Clause prohibits the

state from acting in a manner that shocks the conscience or interferes with rights

implicit in the concept of ordered liberty.

          90.   Defendant’s EOs shock the conscience, and they have interfered, and

continue to interfere, with the liberty interests described in this Complaint.

          91.   Plaintiffs have protected a liberty interest in the right to live without

arbitrary governmental interference with their liberty interests.

          92.   Liberty denotes not merely freedom from bodily restraint but also the

right to worship God according to the dictates of their own consciences.

          93.   Defendant’s conduct deprives Plaintiffs of their liberty to worship God

according to the dictates of their own consciences.

                                            18
      Case 1:20-cv-00392 ECF No. 1 filed 05/06/20 PageID.19 Page 19 of 28




       94.    Defendant’s conduct deprives Plaintiffs of their personal choices

central to individual dignity and autonomy, including intimate choices defining

personal identity and beliefs by stigmatizing religious exercise of those beliefs as

non-essential and a violation of State law.

       95.    Defendant’s EOs are not narrowly tailored to achieve a compelling

governmental interest.

       96.    As a direct and proximate result of Defendant’s violation of the Due

Process Clause, Plaintiffs have suffered, and will continue to suffer, irreparable

harm, including the loss of their fundamental constitutional rights, entitling them to

declaratory and injunctive relief.

                            COUNT V – GUARANTEE CLAUSE
                                 (42 U.S.C. § 1983)

       97.    Plaintiffs hereby incorporate by reference paragraphs 1 through 96 as

if fully restated herein.

       98.    Under the Guarantee Clause of Article IV, Section 4 of the U.S.

Constitution, “[t]he United States shall guarantee to every State in this Union a

Republican Form of Government.” The essence of a republican form of government

is self-government through elected representatives.

       99.    The people of Michigan adopted a republican form of government with

the adoption of the Michigan Constitution of 1963, which vested all legislative

                                         19
      Case 1:20-cv-00392 ECF No. 1 filed 05/06/20 PageID.20 Page 20 of 28




powers in the Legislature. Through the Legislature, the people of Michigan engage

in self-government by their elected representatives. Const. 1963, art. III, § 2; Const.

1963, art. IV, § 1.

      100. Defendant decreed and issued new EOs under the 1945 Emergency

Powers Act and the 1976 Emergency Management Act, claiming absolute,

unchecked power to govern by executive edict.

      101. Nothing in the U.S. Constitution authorizes a state governor to suspend

constitutional representative governance by declaring new emergencies every 28

days into perpetuity.

      102. Allowing one person to wield absolute power is not a republican form

of government, it is tyranny.

      103. Plaintiffs contend that Defendant’s EOs violate the Guarantee Clause

of Article IV, Section 4 of the U.S. Constitution because they deprive all Michigan

citizens of a republican form of government.

      104. Plaintiffs seek a declaration that Defendant’s emergency EOs violate

the Guarantee Clause, and Plaintiffs are entitled to an injunction against enforcement

of these EOs or issuance of any future emergency EOs.

                        COUNT VI – SEPARATION OF POWERS
                             Michigan Constitution

      105. Plaintiffs hereby incorporate by reference paragraphs 1 through 104 as

                                          20
       Case 1:20-cv-00392 ECF No. 1 filed 05/06/20 PageID.21 Page 21 of 28




if fully restated herein.

       106. Defendant’s EOs are invalid because they violate the Separation of

Powers Clause in Article III, Section 2 of the Michigan Constitution.

       107. The Separation of Powers Clause provides that “[t]he powers of

government are divided into three branches: legislative, executive, and judicial. No

person exercising powers of one branch shall exercise powers properly belonging to

another branch except as expressly provided in this constitution.” Const. 1963, art.

III, § 2.

       108. The 1945 Emergency Powers Act violates the Separation of Powers

Clause on its face and as Defendant has applied it because it grants a governor

absolute legislative power whenever a governor asserts the existence of an

emergency.

       109. The 1976 Emergency Management Act violates the Separation of

Powers Clause on its face and as Defendant has applied it to give herself limitless,

unchecked emergency powers.

       110. The Michigan Constitution does not permit the Legislature to delegate

through either Emergency Act such unlimited powers to a governor.

       111. Defendant’s EOs are an exercise of lawmaking, not executive authority.

       112. Defendant’s unilateral and unauthorized extension of the state of


                                        21
      Case 1:20-cv-00392 ECF No. 1 filed 05/06/20 PageID.22 Page 22 of 28




emergency renders every emergency EO issued after April 30, 2020 as an exercise

of lawmaking authority that properly belongs to the Legislature.

       113. Just because a governor has ink in her pen does not mean the

Constitution authorizes her to use it, notwithstanding good intentions. The

Constitution does not become irrelevant during any emergency, including a

pandemic. Instead of every citizen being subject to the rule of law, they have become

subjects of Defendant’s daily edicts.

       114. Defendant has unilaterally governed by decree since March 10, 2020.

       115. Plaintiffs seek a declaration that Defendant’s emergency EOs violate

the Separation of Powers Clause, and Plaintiffs are entitled to an injunction against

enforcement of these EOs or issuance of any future emergency EOs.

                COUNT VII – MICHIGAN STATUTORY VIOLATIONS
                   MCL 10.31 et. seq., MCL 30.401 et. seq.

       116. Plaintiffs hereby incorporate by reference paragraphs 1 through 115 as

if fully restated herein.

       117. Since the EOs have been in place, Plaintiffs desired and still desire to

gather in-person with others to exercise their right to free speech, free exercise of

religion, and right of association.

       118. The EOs prohibited Plaintiffs from engaging in these activities under

threat of civil and criminal penalty. Several of these activities are still prohibited or

                                           22
      Case 1:20-cv-00392 ECF No. 1 filed 05/06/20 PageID.23 Page 23 of 28




severely curtailed under the versions of the EOs in effect as of the date of this

Complaint.

      119. MCL 10.31 et. seq. and MCL 30.401 et. seq. are one statutory scheme

which must be read together as one law.

      120. Assuming, arguendo, the 1945 Emergency Powers Act and the 1976

Emergency Management Act are not unconstitutional, Plaintiffs contend that

Defendant lacks authority to issue COVID-19 emergency EOs after April 30, 2020

for the following reasons:

      A.     The 1945 Emergency Powers Act only applies to “safety” emergencies,

             not “health” related epidemic emergencies. All of Defendant’s

             emergency EOs only apply to a “health” emergency due to COVID-19.

      B.     The 1976 Emergency Management Act does pertain to “health” issues

             and epidemics, but Defendant’s authority to issue EOs under this

             provision ended on April 30, 2020. Because the Michigan Legislature

             did not extend the state of emergency past April 30, 2020, Defendant

             unlawfully, unilaterally, without legal authority, and without statutorily

             required legislative approval, issued numerous EOs on and after April

             30, 2020.

      C.     All of Defendant’s EOs issued under the COVID-19 emergency are no


                                          23
      Case 1:20-cv-00392 ECF No. 1 filed 05/06/20 PageID.24 Page 24 of 28




              longer valid and are void because the emergency was not extended by

              the Michigan Legislature.

       D.     Michigan law (MCL 10.31) requires that all emergency EOs be

              reasonable; however, Defendant’s statewide EOs are not reasonable

              given the current status of the COVID-19 epidemic and its disparate

              impact throughout the state.

       121. Defendant cannot defy the Michigan Legislature’s denial of an

extension of the COVID-19 state of emergency in order to justify the unlawful use

of emergency powers.

       122. Defendant acknowledged the requirement of obtaining an extension of

the state of emergency from the Legislature after 28 days, because she requested,

and was granted, just such an extension on April 7, 2020.

       123. Plaintiffs seek a declaration that Defendant’s emergency EOs violate

MCL 10.31 et. seq. and MCL 30.401 et. seq, and Plaintiffs are entitled to an

injunction against enforcement of these EOs or issuance of any future emergency

EOs without legislative approval.

            COUNT VIII – MICHIGAN CONSTITUTIONAL VIOLATIONS

       124. Plaintiffs hereby incorporate by reference paragraphs 1 through 123 as

if fully restated herein.


                                          24
      Case 1:20-cv-00392 ECF No. 1 filed 05/06/20 PageID.25 Page 25 of 28




       125. By reason of the aforementioned unlawful actions of Defendant being

enforced under color of state law, Defendant deprived Plaintiffs of their rights under

Michigan’s Constitution of 1963 as follows:

       A.     Article I, § 4, Freedom of Worship and Religious Belief. Defendant’s

              EOs, for all the reasons as stated above, deny Plaintiffs the right and

              “liberty to worship God according to the dictates of his own

              conscience,” and further “diminishes the civil and political rights,

              privileges and capacities” of Plaintiffs on account of their religious

              belief.

       B.     Article I, §§ 3 and 5, Freedom of Speech and Assembly. Defendant’s

              EOs, for all the reasons as stated above, restrain or abridge Plaintiffs’

              liberty of speech and assembly.

       126. Defendant’s emergency EOs injure Plaintiffs by violating their

constitutional rights through threat of prosecution and sanction by the state for

failure to comply with Defendant’s emergency EOs.

       127. Defendant’s emergency EOs substantially interfere with Plaintiffs’

Michigan constitutional rights.

       128. Defendant’s EOs, acts, policies, and regulations further no compelling

State interest.


                                          25
      Case 1:20-cv-00392 ECF No. 1 filed 05/06/20 PageID.26 Page 26 of 28




      129. Defendants’ EOs, acts, policies, and regulations fail to provide the least

restrictive means of furthering any State interest and are not narrowly tailored.

      130. As a direct and proximate result of Defendants’ violation of the

Michigan Constitution, Plaintiffs have suffered, and will suffer, irreparable harm,

including the loss of their fundamental constitutional rights, entitling them to

declaratory and injunctive relief.

                              PRAYER FOR RELIEF

      WHEREFORE, Plaintiffs request this Honorable Court:

      A.     Issue a declaratory judgment that Defendant’s EOs, acts, policies, and

regulations in this case are unlawful and unconstitutional, and that Defendant

violated Plaintiffs’ fundamental constitutional rights for all the reasons stated in this

Complaint;

      B.     Issue a declaratory judgment that Defendant acted outside the scope of

her lawful authority;

      C.     Issue a declaratory judgment that the Emergency Powers Act and the

Emergency Management Act are unconstitutional;

      D.     Issue a permanent injunction to enjoin Defendant from enforcing her

unlawful emergency EOs and from issuing any future unlawful EOs;

      E.     Award Plaintiffs their reasonable attorney fees, costs, and expenses


                                           26
     Case 1:20-cv-00392 ECF No. 1 filed 05/06/20 PageID.27 Page 27 of 28




pursuant to 42 U.S.C. § 1988 and other applicable law; and

      F.    Grant such other and further relief as is just and appropriate.

    I HEREBY STATE AND AFFIRM THAT I HAVE HAD READ THE
FOREGOING VERIFIED COMPLAINT AND THAT IT IS TRUE AND
ACCURATE TO THE BEST OF MY INFORMATION, KNOWLEDGE AND
BELIEF.


DATED: May 6, 2020.                  /s/ Keith Butler
Keith Butler, Bishop of Word of Faith Christian Center Church

DATED: May 6, 2020.                   /s/ Keith Butler
                                      Keith Butler, an Individual

DATED: May 6, 2020.                   /s/ Tim Schmig
                                      Tim Schmig, an Individual

DATED: May 6, 2020.                 /s/ Chuck Vizthum
Chuck Vizthum, Pastor of Whole Life Church

DATED: May 6, 2020.                   /s/ Chuck Vizthum
                                      Chuck Vizthum, an Individual

DATED: May 6, 2020.                   /s/ Stanley Chatfield, III
                                      Stanley Chatfield, III, Pastor of Northern
                                      Michigan Baptist Bible Church

DATED: May 6, 2020.                   /s/ Stanley Chatfield, III
                                      Stanley Chatfield, III, an Individual




                                        27
    Case 1:20-cv-00392 ECF No. 1 filed 05/06/20 PageID.28 Page 28 of 28




                                  Respectfully submitted,

                                  GREAT LAKES JUSTICE CENTER

DATED: May 6, 2020                /s/ David A. Kallman
                                  David A. Kallman        (P34200)
                                  Attorney for Plaintiffs
                                  5600 W. Mount Hope Hwy.
                                  Lansing, MI 48917
                                  517-322-3207




                                    28
